DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 7,354,101 to Donabedian et al.
	Re Claim 1, Donabedian et al discloses a vehicle bonnet structure (100) comprising: an outer panel (101) provided so as to cover a room from above and form an exterior design, the room being formed on at least one side of a vehicle cabin in a vehicle body front-rear direction; an inner panel (116) attached to a back face of this outer panel; and a reinforcement member (118, 130) disposed between a vehicle body front-rear-direction close-to-distal end portion of the outer panel (101) and a vehicle body front-rear-direction close-to-distal end portion of the inner panel and supported on the inner panel, the vehicle bonnet structure being configured such that a step portion is (20), in a vehicle body front view, formed in a vehicle-width- direction inner-side area of the outer panel (see figure 2A), the step portion extends in the vehicle body front-rear direction and is provided in such a manner that a step of the step portion becomes smaller toward a vehicle body front-rear-direction distal end side or the step is eliminated at the distal end (see figure 2A), and the reinforcement member (118, 130) comprises a load receiving portion abutting against the step portion (Column 5, lines 59-67) and the outer panel along an extension line toward a distal end side of the step portion to suppress downward displacement of the outer panel (figure 7).
	Re Claim 2, Donabedian et al discloses wherein the load receiving portion is a plurality of first mastic sealers (154 on 130).
	Re Claim 3, Donabedian et al discloses wherein the reinforcement member comprises a plurality of second mastic sealers abutting against the outer panel (@150),  and the first mastic sealer (@ 130) is smaller than the second mastic sealer (@150, see figure 4).
	Re Claim 12 and 15, Donabedian et al discloses wherein the reinforcement member is a stiffener molded by pressing a substantially rectangular (figure 4) steel plate material (see figure 4).


Allowable Subject Matter
Claims 4-11, 13-14, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  the reinforcement member is a stiffener molded by pressing a substantially rectangular steel plate material. Is the exact same wording that is used in claim 12 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612